Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered September 11, 1997, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 12V2 to 25 years, unanimously affirmed.
*334The verdict was based on sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]).
Contrary to defendant’s argument, the use of the less than optimally specific term “knife” in the indictment to describe the deadly weapon allegedly utilized by defendant in committing the charged robberies did not render the indictment jurisdictionally defective (see People v Singleton, 72 NY2d 845 [1988]; People v Delacruz, 247 AD2d 223 [1998]).
The . trial court properly permitted the People to introduce evidence of uncharged criminal conduct since such conduct clearly and convincingly demonstrated a unique modus operandi and was thus relevant to establishing defendant’s identity as the perpetrator of the charged robberies (see People v Martinez, 237 AD2d 217 [1997], lv denied 90 NY2d 941 [1997]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Buckley, P.J., Tom, Rosenberger, Ellerin and Williams, JJ.